Title: To Thomas Jefferson from William Waller Hening, 9 September 1820
From: Hening, William Waller
To: Jefferson, Thomas

Sir,Richmond Sept. 9. 1820I am just favored with your letter of the 3rd of this month.How the M.S. volume A. should have found its way to Williamsburg; is to me perfectly incomprehensible. I rejoice that it is regained.I was so well satisfied from your letter of April 25 1815 in that the MS.  D was your property, that I did not hesitate to give it the destination you requested. At the same time I explained the reason for its detention after the volume inclosed sent, had forwarded. The caption prefixed to the laws, taken from  was meant by the signature, which I then possessed—I am now sending that  shall make answer to that apprehension. the proposal to the  the early volumes may be republished, I shall mark it, in its proper place.The 7th Volume of the Statutes sent along having been completed, I send you a volume, bound in elegant calf, to match the set I last sent you, also one in ordinary binding to complete the former set; the 4th 5th & 6th volumes of which were left with Mr Gibson, to be forwarded to you.As soon as I shall have finished the printing of the 3rd volume of the Virginia Justice, which will probably be in three weeks. I shall put the 8th Volume of the Statutes at Large to press. This will terminate the laws under the Colonial government. It has occurred to me; that between the acts of 1773, and the Ordinances of Convention of 1775, the chasm might be filled up to great advantage, with papers, marking the progress of those troubles which led to the revolution.— On this subject I should be greatly indebted for your advice and assistance.In your letter of Apr. 8th 15, you observe that you have still a volume of  not in your catalogue which might furnish writing of an earlier supplementary appendix, when the work shall have been brought near to the revolution. If you would point out the mode on which I was  to it, as well as furnish some  as to the  when it could be complete, I would be much obliged.I should be gratified, indeed, if my Labors could be brought to a close, with two more volumes. But, after the publication of the 8th they will just conclude with the Articles of Convention, & Laws of the revolution.—a very interesting period to the people of Virginia I have determined however to make my volumes larger keeping within a convenient size, so as to effect my great object as early as possible.—My original prospectus is contemplated to be  the laws to the  Perhaps it may be found expedient to come down to a later period.I am respy yrsWm W Hening